Citation Nr: 0929164	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the RO.  

The appellant is the son of the deceased surviving spouse.  
The Veteran had active service from January 1943 to April 
1946.  He died in November 1977.  The Veteran's surviving 
spouse died in October 2005.  


FINDING OF FACT

There are no outstanding accrued benefits that can be paid to 
the appellant as the Veteran's child or the person who bore 
the last sickness or burial expenses.  


CONCLUSION OF LAW

The claim for accrued benefits must be denied by operation of 
law.  38 U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  The regulations implementing VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
VCAA and implementing regulations apply in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A May 
2006 letter and Statement of the Case (SOC) mailed in July 
2007 satisfied these criteria.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, there is no evidence 
that any failure on the part of VA to further comply with 
VCAA reasonably affects the outcome of this case.  

Still, the Board finds that, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For the 
following reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement was harmless.  Of course, an error is 
not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Here, the May 2006 letter and SOC fully complied with the 
requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  While the appellant requested a local RO hearing in 
September 2007, he failed to report for such a hearing 
scheduled to have taken place in April 2008.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

Thus, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim. 

Finally, the United States Court of Appeals for Veterans 
Claims has held that VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

As will be discussed, the appellant's appeal is denied on the 
basis that no accrued benefits are due but unpaid.  Thus, the 
Board finds that any deficiency in the RO's VCAA notice or 
development actions is harmless.  Id.  


Factual Background

The Veteran served on active duty from January 1943 to April 
1946.  He married the appellant's mother in July 1977.  The 
appellant was born in 1955.  

The Veteran died in November 1977.  His surviving spouse, the 
appellant's mother, had been awarded death pension benefits 
effective from December 1977 and received benefits until her 
death in October 2005.  

At the time of her death, the widow had been paid death 
pension benefits at the rate of an aid and attendance 
allowance since May 2004.  

In November 2005, the appellant submitted a claim for accrued 
benefits, essentially based for money owed to him for the 
last sickness and burial expenses concerning his recently 
deceased mother.  He later supplied VA with a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary, in July 2006.  

The appellant has also claimed, as shown as part of his VA 
Form 9, dated in August 2007, that his mother during her 
lifetime was not paid the correct amount of benefits and that 
now, after her death, he should be paid the difference.  


Laws and Regulations

Upon the death of an individual receiving VA benefit 
payments, periodic monetary benefits to which he or she was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, due 
and unpaid for a period of not more than two years prior to 
death, may be paid to certain persons such as the veteran's 
surviving spouse, children or dependent parents.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).  

In all other cases, only so much of the accrued benefits may 
be paid as may be necessary to reimburse the person who bore 
the expenses of the payee's last sickness and burial.  38 
U.S.C.A. § 5121(a)(5).  The application for accrued benefits 
must be filed within one year after the date of death.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

The discontinuance of an award upon the death of a payee will 
be the last day of the month before the death of the payee.  
38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  In other 
words, Congress has determined that VA benefits should not be 
paid for the month of a beneficiary's death.  Id.  

For a claimant to prevail of his accrued benefits claim, the 
record must show the following:  (1) he has standing to file 
a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000); (2) the veteran's widow had a claim pending 
at the time of her death (see 38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) 
the veteran's widow would have prevailed on her claim if he 
had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the veteran's widow's death (see 
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).  


Analysis

In this case, the appellant, who is identified as the son of 
the surviving spouse, is seeking reimbursement of medical and 
caregiver expenses incurred before the death of his mother.  
However, on this record, no VA death pension benefits are 
shown to be due but unpaid so as to support the Appellant's 
arguments for reimbursement of the identified expenses.  

The Veteran's widow is shown to have been paid death pension 
benefits at the aid and attendance rate since May 21, 2004.  
In a letter dated in August 2005,  She was notified that her 
amount of death pension benefits had been increased, 
effective on June 1, 2004 due to the grant of aid and 
attendance benefits and her reporting of unreimbursed medical 
expenses.  The benefits paid for the Veteran's dependent 
child were excluded from recurring monthly expenses in 
calculating her pension.  

The record shows that she was paid her monthly calculated 
benefits through September of 2005.  There also is no showing 
of any claim being filed prior to her death.  The appellant 
in this regard is not shown to be the child of the Veteran.  

Hence, on this basis, there is no basis for the payment of 
accrued benefits to the appellant as the child of the Veteran 
or as the person who bore the expenses of the last sickness 
or burial.  

For these reasons, the Board finds that the contentions of 
the appellant are without legal merit, and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  


ORDER

The claim for the award of accrued benefits is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


